Citation Nr: 1811668	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  06-22 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for thoracic outlet syndrome.

2.  Entitlement to service connection for left wrist carpal tunnel syndrome (CTS).

3.  Entitlement to service connection for a cervical spine disorder, including degenerative disc disease and degenerative joint disease, to include as secondary to service-connected low back disability.


REPRESENTATION

Veteran represented by:	Gregory Rada, Attorney


ATTORNEY FOR THE BOARD

G. T. Raftery, Associate Counsel
INTRODUCTION

The Veteran served honorably on active duty with the United States Air Force from March 1979 to April 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine which, in pertinent part, determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for thoracic outlet syndrome and CTS.  In December 2004, the Veteran submitted correspondence again seeking to reopen the claims.  As this correspondence was received within one year of the October 2004 rating decision, the Board liberally construes this correspondence as a notice of disagreement.  Therefore, the October 2004 rating decision is the rating decision currently on appeal with regard to the Veteran's thoracic outlet syndrome and CTS.

In May 2005, the Buffalo, New York, Regional Office, in pertinent part, determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for neck injury residuals and C4-7 degenerative disc disease and degenerative changes.  In June 2006, the Buffalo, New York, RO reopened the Veteran's claims for thoracic outlet syndrome, CTS, and neck injury residuals and C4-7 degenerative disc disease and degenerative changes and denied the claims on the merits.  In August 2010, the Board determined that new and material evidence had been received to reopen the Veteran's claims of entitlement to service connection for thoracic outlet syndrome, CTS, and neck injury residuals and C4-7 degenerative disc disease and degenerative changes and remanded the issues to the Denver, Colorado, RO for additional action. 

 In February 2012, the Appeals Management Center (AMC) granted service connection for right wrist CTS; assigned a 10 percent evaluation for that disability; and effectuated the award as of January 7, 2004.  In June 2013, the Board denied service connection for thoracic outlet syndrome, left wrist CTS, and a cervical spine disorder.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court). 

In October 2014, the Court granted the Parties' Joint Motion for Remand (JMR), vacated the June 2013 Board decision, and remanded the Veteran's appeal to the Board for compliance with the terms of the JMR.  The Board remanded the case for further development in June 2015.   The case is now again before the Board for appellate review.

Regrettably, for reasons discussed below, the appeal is once again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As previously discussed, the Board remanded this matter in June 2015 for development pursuant to the JMR, which directed that the Veteran be scheduled for upper extremity electromyography (EMG) and nerve conduction (NCS) studies, an appropriate VA examination that addresses her thoracic outlet syndrome and left wrist CTS, and a VA examination of the her claimed cervical spine disability that more adequately considers the history of the disability and whether it is secondary to her service-connected low back disability and osteoarthritis.

The Veteran was afforded additional VA examinations for her claimed disabilities in April 2016.  However, the Board finds these examinations are inadequate for several reasons.  First of all, the Veteran was never scheduled for EMG and/or NCS studies; the April 2016 examination report merely states, "Veteran had EMG scheduled in 2013 of upper extremities which she cancelled."  Moreover, the examiner never addressed the Veteran's 1992 complaints of having neck pain for seven years and an April 1992 cervical spine magnetic resonance imaging (MRI) which showed bulging nucleus pulposus, nor did she address the question of whether the Veteran's cervical spine disability is related on a secondary basis to her service-connected low back disability and osteoarthritis.
When VA undertakes to provide a VA examination or medical opinion, it must ensure the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Based on the above, the Board finds that remand is required for examinations and/or addendum opinions that adequately address the Veteran's claims, with due consideration given to the Veteran's complete medical history.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to assist in determining the nature and etiology of her claimed thoracic outlet syndrome and left wrist CTS.  The entire claims file, including a copy of this remand, must be provided to the examiner for review, and the examination report should reflect that such a review was accomplished.  Any clinically indicated testing and/or consultations must be performed.  Specifically, the Veteran should be scheduled for EMG/NCS testing.

Following a review of the claims file and examination of the Veteran, the examiner is to address the following question for each of the Veteran's claimed conditions: 

Is it at least as likely as not (50 percent probability or greater) that the Veteran has a current disability that was incurred during active service?  

If a disability is not found to be directly related to service, the examiner is to provide a detailed opinion concerning the following question:

Is it at least as likely as not (50 percent probability or more) that either/both of the Veteran's disabilities were caused or aggravated (increased beyond the natural progression of the disability) by her service-connected low back disability, or any other service-connected disability?

Service connection is currently in effect for lumbar spine strain and osteoarthritis, right wrist CTS, and an appendectomy scar.  

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

2.  Send the claims file to a VA examiner with appropriate expertise for an addendum opinion to determine the nature and etiology of the Veteran's cervical spine disability.  If the examiner determines an additional examination of the Veteran is necessary, one is to be arranged.  The entire claims file must be provided to the examiner for review, and the examination report should reflect that such a review was accomplished.  Any clinically indicated testing and/or consultations must be performed.  Following a review of the claims file, and examination of the Veteran if performed, the examiner is to address the following: 

Is it at least as likely as not (50 percent probability or greater) that the Veteran's cervical spine disability was incurred during active service?  

If the disability is not found to be directly related to service, the examiner is to provide a detailed opinion concerning the following question:

Is it at least as likely as not (50 percent probability or more) that the Veteran's cervical spine disability was caused or aggravated (increased beyond the natural progression of the disability) by her service-connected low back disability, or any other service-connected disability?

Service connection is currently in effect for lumbar spine strain and osteoarthritis, right wrist CTS, and an appendectomy scar.  

The examiner should note that in answering this question, two opinions are required: one for proximate causation and a second for aggravation.  The term "aggravation" means a permanent worsening of a disability beyond its natural progression.  

In providing the above opinions, the examiner should consider the Veteran's complete medical history, including the Veteran's 1992 complaints of having neck pain for seven years, as well as an April 1992 MRI showing bulging nucleus pulposus.

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

3.  Then, readjudicate the appeal.  If the benefits sought remain denied, issue a supplemental statement of the case to the Veteran and her representative and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).







